As filed with the Securities and Exchange Commission on June 28, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 iPARTY CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation of organization) 76-0547750 (I.R.S. Employer Identification No.) 270 Bridge Street, Suite 301 Dedham, Massachusetts 02026 (Address of Principal Executive Offices) iParty Corp. 2009 Stock Incentive Plan (Full title of the plan) Sal Perisano Chairman of the Board and Chief Executive Officer iParty Corp. 270 Bridge Street, Suite 301 Dedham, Massachusetts 02026 (Name and address of agent for service) (781) 329-3952 (Telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyþ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of securities to be registered (1) Amount to be registered Proposed maximum offering price per share (3) Proposed maximum aggregate offering price (3) Amount of registration fee (4) Common Stock, par value $.001 per share 409,426 $0.30(a) $0.28(b) $122,827.80 (a) $1,285,360.72 (b) $8.76 $91.65 Includes SeriesG Junior Preferred Stock Purchase Rights attached thereto, for which no separate fee is payable pursuant to Rule457(i). This Registration Statement covers shares of Common Stock of iParty Corp. (“Common Stock”) which may be offered or sold pursuant to the iParty Corp. 2009 Stock Incentive Plan.This Registration Statement shall also cover any additional shares of Common Stock that may be issued upon stock splits, stock dividends or similar transactions in accordance with Rule 416(c) under the Securities Act of 1933. Pursuant to Rule 457(c) and (h)of the Securities Act of 1933 solely for the purpose of calculating the amount of theproposed maximum offering price per share, the proposed maximum aggregate offering price and the amount of the registration fee are based on (a) the optionexerciseprice of $0.30 pershare for the 409,426 shares issuable upon exercise of currentlyoutstandingoptions under the 2009StockIncentive Plan and (b) the average of the high and low sales prices per share of iParty Corp. Common Stock on June 23, 2010, as reported on the NYSE Amex with respect to the other 4,590,574 shares of Common Stock issuable under 2009 Stock Incentive Plan registered herein. Calculated pursuant to Section 6(b) of the Securities Act of 1933 as follows: proposed maximum aggregate offering price multiplied by .00007130. INTRODUCTION This Registration Statement on Form S-8 (this “Registration Statement”) is being filed to register an additional 5,000,000 shares of our Common Stock issuable pursuant to the provisions of our 2009 Stock Incentive Plan (the “Plan”). The earlier registration statement that we filed with the Securities and Exchange Commission (the “SEC”) on June 8, 2009 (File No. 333-159839) relating to the Plan is incorporated by reference into this Registration Statement. This incorporation is made under General Instruction E of Form S-8 regarding the registration of additional securities of the same class as other securities for which there has been filed a registration statement on Form S-8 relating to the same employee benefit plan. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item3. Incorporation of Documents by Reference. The following documents, which have been filed by the Registrant with the SEC, are hereby incorporated by reference in this Registration Statement: (a) Registrant’s Annual Report on Form 10-K for the fiscal year ended December 26, 2009, filed with the SEC on March 23, 2010; (b) All other reports filed pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (“Exchange Act”) since the end of the fiscal year covered by the Registrant’s Annual Report referred to in (a) above; (c) The description of the Registrant’s Common Stock contained in the Registrant’s Registration Statement on Form 8-A (File No. 001-15611) filed with the SEC on January 11, 2000(including any amendment or report filed for the purpose of updating such description); and (d) The description of the Registrant’s SeriesG junior preferred stock purchase rights contained in its Registration Statement on Form 8-A (File No. 001-15611) filed with the SEC on November 16, 2001 (including any amendment or report filed for the purpose of updating such description). All documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14 or 15(d) of the Exchange Act, prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered hereby have been sold or which deregisters all securities remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be a part hereof from the date of filing of such documents. Unless expressly incorporated into this Registration Statement, a report furnished on Form 8-K prior or subsequent to the date hereof shall not be incorporated by reference into this Registration Statement, except as to specific sections of such statements as set forth therein. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained in any subsequently filed document which also is deemed to be incorporated by reference herein modifies or supersedes such statement. We will furnish without charge to you, upon written or oral request, a copy of any or all of the documents described above, except for exhibits to those documents, unless the exhibits are specifically incorporated by reference into those documents. Requests for copies should be addressed to: iParty Corp. 270 Bridge Street, Suite 301 Dedham, Massachusetts 02026 Attention: Investor Relations Telephone: (781) 329-3952 Item 8.Exhibits. The following is a list of exhibits filed as part of this Registration Statement. Exhibit Number Exhibit 3.1(i) Restated Certificate of Incorporation of WSI Acquisition Corp. and Certificate of Merger by iParty Corp. into WSI Acquisition Corp. (incorporated herein by reference to the Registrant’s Registration Statement on Form 10-SB (Registration No. 0-25507) as filed with the SEC on March 8, 1999). 3.1(ii) Certificate of Designation of SeriesA Preferred Stock of WSI Acquisitions, Corp. (incorporated herein by reference to the Registrant’s Registration Statement on Form 10-SB (Registration No. 0-25507), as filed with the SEC on March 8, 1999) 3.1(iii) Certificate of Designation of SeriesB Preferred Stock of iParty Corp. (incorporated herein by reference to Amendment No. 2 to Registrant’s Registration Statement on Form 10-SB (Registration No. 0-25507), as filed with the SEC on October19, 1999) 3.1(iv) Certificate of Designation of SeriesC Preferred Stock of iParty Corp. (incorporated herein by reference to Amendment No. 2 to Registrant’s Registration Statement on Form 10-SB (Registration No. 0-25507), as filed with the SEC on October19, 1999) 3.1(v) Certificate of Designation of SeriesD Preferred Stock of iParty Corp. (incorporated herein by reference to Registrant’s Annual Report on Form10-KSB for the year ended December31, 1999, as filed with the SEC on April14, 2000) 3.1(vi) Certificate of Designation of SeriesE Preferred Stock of iParty Corp. (incorporated herein by reference to Registrant’s Current Report on Form8-K, as filed with the SEC on August30, 2000) 3.1(vii) Certificate of Correction to Certificate of Designation of SeriesE Preferred Stock of iParty Corp. (incorporated herein by reference to Registrant’s Annual Report on Form10-KSB for the year ended December28, 2002, as filed with the SEC on March28, 2003) 3.1(viii) Certificate of Designation of SeriesF Preferred Stock of iParty Corp. (incorporated herein by reference to Registrant’s Current Report on Form8-K, as filed with the SEC on September15, 2000) 3.1(ix) Certificate of Designation of SeriesG Junior Preferred Stock of iParty Corp. (incorporated herein by reference from Registrant’s Current Report on Form8-K, as filed with the SEC on November16, 2001) 3.2(i) Amended and Restated By-laws of the Registrant (incorporated herein by reference to Exhibit 3.1(ii) to the Registrant’s Current Report on Form 8-K, as filed with the SEC on December 10, 2007). Rights Agreement between iParty Corp. and Continental Stock Transfer& Trust, as Rights Agent (incorporated herein by reference to Registrant’s Current Report on Form8-K, as filed with the SEC on November16, 2001) Amendment to Rights Agreement between iParty Corp. and Continental Stock Transfer& Trust, as Rights Agent, dated September15, 2006 (incorporated herein by reference to Registrant’s Current Report on Form8-K, as filed with the SEC on September18, 2006) *5.1 Opinion of Posternak Blankstein & Lund LLP iParty Corp. 2009 Stock Incentive Plan (incorporated herein by reference to Appendix A to the Registrant’s Proxy Statement on Schedule 14A, as filed with the SEC on April 24, 2009) *23.1
